Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-24 are pending.
Claims 1-2, 5-7, 10, 13-15, 18 and 21-23 were amended or newly added in the Applicant’s filing on 7/12/2021.
	This office action is being issued in response to the Applicant's filing on 7/12/2021.

Information Disclosure Statement
	The following is a quotation of 37 CFR 1.98 regarding the contents of an information disclosure statement:                           
(b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, data and place of publication.

	Reference(s) NPL 1, 6, 9, 14, 15 and 17 from the IDS filed 3/18/2020 fail to include an appropriate date.  MPEP §609 states that the date of publication supplied must include at least a month and a year of publication except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of the publication is sufficiently earlier that the effective U.S. filing date and any foreign priority date so that the particular month of publication is not an issue.  As the references noted above fail to have an appropriate date, a statement is required by applicant indicating that the references are admitted prior art in order to be considered.

Terminal Disclaimer
	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 16/822,439 and US Patent 10,636,088 (formerly application 13/085,094) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

No Prior Art Rejection
	Applicant’s amended claims have overcome the prior art of record. No further prior art has been asserted against the claimed invention.

Response to Arguments
	Applicant’s arguments with respect to the pending claims have been considered.  Some arguments were persuasive, and the §112, 2nd Paragraph, Rejection and the §101 Rejection have been withdrawn. However, some arguments are not persuasive and are addressed below.

Double Patenting
Applicant argued that the previously asserted double patenting analysis was unwarranted and requested an analysis of the claims be provided. see Arguments, pp. 10-11.
The Examiner asserts that the current claims are broader than the previously allowed claims. For example, Claim 1 of application 16/822,439 is broader than Claim 1 of US Patent 10,636,088. 
The difference between the two claims are removal of claim elements from the previously allowed claims. For example, Claim 1 of application 16/822,439 is broader than Claim 1 of US Patent 10,636,088 due to removal of claim elements reciting the specifics of the rules which are contained in Claim 1 of US Patent 10,636,088.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate claim elements, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Examiner notes that, in most instances, the removed claim element is reintroduced as dependent claim. For example, the specifics of the rules which are contained in Claim 1 of US Patent 10,636,088 are removed from Claim 1 of application 16/822,439 are reintroduced as dependent Claim 3 of application 16/822,439. 
As such, those claim elements have not been removed from the claimed invention, as a whole, even though they have been removed from Claim 1. The claim elements have just been organized differently in the claim set.

Examiner will provide a breakdown of Claim 1 as an illustrative example.

US Patent 10,636,088					Application 16/822,439
1. A method, comprising: maintaining, by first circuitry, a first account data structure, stored in 





the first account data structure storing data indicative of a first plurality of positions resulting from a first one or more trades executed by a first exchange and a second plurality of positions resulting from a second one or more trades executed by a second exchange, each position of the first and the second plurality of positions having a first net position;
the first account data structure storing data indicative of a first plurality of positions resulting from a first one or more trades executed by a first exchange and a second plurality of positions resulting from a second one or more trades executed by a second exchange, each position of the first and second plurality of positions being characterized by a risk of loss value, the first and the second plurality of positions being characterized by a first net position;

The above recited claim elements, although not identical, recite the same claim limitations.

comprising a first resultant remainder as a result of netting of a subset of the risk of loss values characterizing each of the first and second plurality of positions according to a first set of rules which define a degree to which a risk of loss value of any one position may be offset by a risk of loss value of one or more other positions;
determining, by the processor, the first net position comprising a first resultant remainder resulting as a result of from netting of at least a subset of the risk of loss values characterizing each of the first and second plurality of positions according to a first set of rules;

The above recited claim element in the parent patent defines the first set of rules (i.e. a first set of rules which define a degree to which a risk of loss value of any one position may be offset by a risk of loss value of one or more other positions). Such a recitation is not recited in the claims of instant application. 	
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate explanation of the first set of rules, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Examiner notes that the claim elements pertaining to the first set of rules, previously recited in Claim 1 of US Patent 10,636,088, is now recited as Claim 3 in the instant application.

the first account data structure being maintained separately from other account data structures stored in a second database maintained by the first exchange which are only capable of exclusively storing data indicative of positions resulting from trades executed on the first exchange, each of which is characterized by a risk of loss value, and the first account data structure being maintained separately from other account data structures stored in a third database maintained by the second exchange which are only capable of exclusively storing data indicative of positions resulting from trades executed on the second exchange, each of which is characterized by a risk of loss value;


The above recited claim element in the parent patent defines how the first account data is stored.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate explanation of how the first account data is stored, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Examiner notes that the claim elements pertaining to the storage of first account data, previously recited in Claim 1 of US Patent 10,636,088, is now recited as Claim 2 in the instant application.


maintaining, by the processor, a second account data structure stored in a fourth memory coupled with the processor, for the market participant, the second account data structure storing data indicative of a third plurality of positions resulting from a third one or more trades executed by a third exchange, each of which is characterized by a risk of loss value, the third plurality of positions being characterized by a second net position;
determining, by the processor, the second net position comprising a second resultant remainder resulting as a result of netting of at least a subset of the risk of loss values characterizing each of the third plurality of positions according to a second set of rules different from the first set of rules;

The above recited claim elements, although not identical, recite the same claim limitations.

determining, by third circuitry, a third net position comprising a third resultant remainder as a result of netting of a subset of the risk of loss values characterizing each of the positions in the first and second net positions according to a third set of rules different from the first and second set of rules, wherein the netting that results in the first net position and the netting that results in the second net position are performed prior to the determining of the third net position.
determining, by the processor, a third net position comprising a third resultant remainder as a result of netting of at least a subset of the risk of loss values characterizing each of the positions of the first and second net positions according to a third set of rules different from the first and second set of rules, wherein the netting
that results in the first net position and the netting that results in the second net position are performed prior to the determining of the third net position.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        October 23, 2021